Title: To Thomas Jefferson from David Thomas, 20 October 1808
From: Thomas, David
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Albany 20th October 1808
                  
                  Permit me to introduce to your Excellency the bearer Nathan Wilson Esqr. my Successor—He is a Gentleman of correct Republican principles
                  Allow me the oppertunity to assure you that there is no doubt of the integrity of the Republicans in this state on the approaching Presidential election
                  The late Govr. Lewis and his very few political friends however have no influence with the party on this question—indeed their inferfering has a tendency rather to shake the confidence of the republicans in Mr. Madison, then otherwise—
                  If I were to call the republicans of this state by individual names, I should say that, with as few exceptions as would be found in any state of the Union, they are all Jeffersonians, all Clintonians, and all Madisonians—I dont know how I could give you an idea more correct, of the Sentiments and feelings of the party—They will unquestionably now unite in supporting Mr. Madison as your successor because they have intire confidence in his talents integrity and patriotism, and from a persuasion that the republican party will be fostered by him or under his Administration—
                  With great consideration and respect I am &c
                  
                     David Thomas 
                     
                  
               